Peters, J. (dissenting).
Family Court’s adjournment of this proceeding without entry of a temporary order extending placement resulted in the loss of jurisdiction upon expiration of the order of placement. Family Court Act § 756-a (e) is specific in each of its requirements when an extension is sought. Hence, to extend such placement, the statute requires that Family Court "enter one or more temporary orders”. An oral adjournment, without more, is not and cannot constitute entry of a temporary order extending a child’s placement. As loss of this child’s personal freedom is at stake, strict construction of the statute is required (Matter of Gregory W., 19 NY2d 55; Matter of Leslie B., 129 Misc 2d 715; Matter of Resnik v Donald D., 84 Misc 2d 997).
Ordered that the order is affirmed, without costs.